DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baidya et al. U.S. Pub. No. 2003/0046311 (hereinafter “Baidya”).
Regarding independent claim 1, Baidya discloses:
A method performed by one or more processing resources of a Software as a Service (SaaS) based Internet search engine, the method comprising…(Baidya at paragraphs [0013], [0015] and [0033]-[0035] discloses internet-based, industry focused, search engines available as part of membership services [i.e., Software as a Service] used to identify various companies based on search criteria.)

receiving a search request from an end user of a subscriber of the SaaS based Internet search engine, wherein the search request includes (i) one or more initial constraints specified by the end user that are to be used by the SaaS based Internet search engine to constrain a search of real-time Internet content to be performed based on the search request to a domain name space and (ii) one or more user-specified search terms or phrases (Baidya at paragraphs [0043]-[0044] discloses a user interface for a search engine that allows the user to enter a search criteria such as keywords [i.e., one or more user-specified search terms or phrases].  Additionally, Baidya at paragraph [0047] discloses limiting access to visitors and allowing only a subset of results to be populated [i.e., one or more initial constraints specified by the end user].  Further, Baidya at paragraph [0100] discloses other criteria [i.e., one or more initial constraints] users can utilize to focus the scope of their respective searches, such as geographic location or company size.  Lastly, Baidya at paragraphs [0065], [0102]-[0103] and [0133] discloses storing information related to various company’s domain names such that they can be searched [i.e., search request to a domain name space].)

and responsive to receipt of the search request, providing the end user with feedback regarding a subset of potential outcomes of the search request by generating a structured search query containing a finite number of domain names defining the domain name space and one or more search terms or phrases to be applied to the real-time Internet content within the domain name space by.. (Baidya at paragraph [0009] discloses in part, “At the client computer 14, the HTML web page provides a user interface that is employed by the user to formulate his or her requests for access to database 18. That request is converted by web application software within the server to a structured query language (SQL) statement.”  Examiner is of the position that Baidya disclosing converting the request to a SQL statement, as cited above, reads on generating a structured search query… Further, Baidya at paragraph [0047] discloses limiting access to visitors and allowing only a subset of results to be populated [i.e., finite number of domain names…])

identifying company records matching the one or more initial constraints and satisfying one or more sampling criteria by searching a company database having stored therein characteristics/attributes regarding a plurality of companies…(Baidya at paragraphs [0015]-[0016] discloses a search engine used to search a database containing information regarding a plurality of companies having detailed profiles about their relative businesses and activities [i.e., characteristics/attributes].  Additionally, Baidya at paragraphs [0081]-[0082] discloses utilizing sampling in identifying search results.)

incorporating into the structured search query: a plurality of domain names each representing a website domain of a company of those of the plurality of companies associated with the identified matching records by extracting the plurality of domain names from the identified matching company records; and the one or more user-specified search terms or phrases; and causing the subset of potential outcomes to be displayed to the end user by performing a limited search of the real-time Internet content based on the structured search query (Baidya at paragraph [0009] discloses converting a user search request, including  keywords paragraphs Baidya at paragraphs [0043]-[0044], into an SQL statement to identify companies and their related domain names as disclosed in Baidya at paragraphs [0065], [0102]-[0103] and [0133] and Baidya at paragraph [0047] discloses limiting access and allowing only a subset of results to be displayed, or a limited search based on a user constraint.  Examiner is of the position that the cited sections of Baidya above, read on the recited claim limitations.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Baidya discloses:
further comprising: responsive to receipt of confirmation from the end user to proceed with a full search based on the search request, regenerating the structured search query without limiting said identifying based on the one or more sampling criteria; and performing the search of the real-time Internet content based on the structured search query (Baidya at paragraph [0047] discloses limiting access to a search engine based on the membership status of a user.  Examiner is of the position that if such a user went from a visitor status to a member status and re-entered the search, a full search would be conducted without limiting said identifying…)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Baidya discloses:
wherein the one or more sampling criteria comprises a limit on a number of the domain names (Baidya at paragraph [0086] discloses taking a random sample of a certain number of companies and Baidya at paragraphs [0065], [0102]-[0103] and [0133] discloses storing information related to various company’s domain names such that they can be searched.)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Baidya discloses:
wherein the one or more sampling criteria comprises a geographic area (Baidya at paragraphs [0081]-[0083] discloses sampling using word counts and various criteria to identify companies.  Additionally, Baidya at paragraph [0100] discloses segmenting, categorizing and classifying by various criteria such as a company’s geographic location.)

Regarding independent claim 11, while independent claim 11, a non-transitory computer readable medium claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore claim 11 is rejected under the same rationale as claim 1.

Regarding dependent claim 12, all of the particulars of claim 11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 2.

Regarding dependent claim 13, all of the particulars of claim 11 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 3.

Regarding dependent claim 14, all of the particulars of claim 11 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baidya in view of Quinn U.S. Pub. No. 2010/0318557 (hereinafter “Quinn”).
Regarding dependent claim 5, all of the particulars of claims 1 and 4 have been addressed above.  While Baidya at paragraphs [0081]-[0083] discloses sampling using word counts and various criteria to identify companies and Baidya at paragraph [0100] discloses segmenting, categorizing and classifying by various criteria such as a company’s geographic location, Baidya does not disclose:
wherein the geographic area is defined by one or more postal codes.
However, Quinn at paragraph [0010] teaches a search engine and utilizing user input regarding location including zip code to identify search results.  More specifically, Quinn at paragraph [0100] teaches in part, “The server 30 accesses a search engine 32 capable of searching and retrieving data from a database 34… Any number of the types of information contained in the database 34 may be searched all at once or sequentially during a search to narrow down results. A material search may be coupled with input by a user regarding the location of the building site 24, for example in the form of a zip code, street address, or GPS location. This input may allow the search engine to conduct a radius-based search of building material manufacturers to report to the user the manufacturers' distances from the project site 24.”
Both the Baidya reference and the Quinn reference, in the sections cited by the Examiner, are in the field of endeavor of search criteria used in a search engine.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the use of geographic location in a search engine to identify search results as disclosed in Baidya with the use of geographic location information including zip code in a search engine to identify search results as taught in Quinn to facilitate in allowing a user to enter a customized location focused search (See Quinn at paragraph [0006]).

Regarding dependent claim 6, all of the particulars of claims 1 and 4 have been addressed above.  While Baidya at paragraphs [0081]-[0083] discloses sampling using word counts and various criteria to identify companies and Baidya at paragraph [0100] discloses segmenting, categorizing and classifying by various criteria such as a company’s geographic location, Baidya does not disclose:
wherein the geographic area is defined by a circle having a predefined or configurable radius and a center at a particular location.
However, Quinn at paragraph [0010] teaches a search engine utilizing user input regarding location and address and performing a radius-based search.

Regarding dependent claim 7, all of the particulars of claims 1, 4 and 6 have been addressed above.  While Baidya at paragraphs [0081]-[0083] discloses sampling using word counts and various criteria to identify companies and Baidya at paragraph [0100] discloses segmenting, categorizing and classifying by various criteria such as a company’s geographic location, Baidya does not disclose:
wherein the particular location comprises an address, a postal code, or a set of coordinates.
However, Quinn at paragraph [0010] teaches a search engine utilizing user input including location information such as an address, zip code and GPS coordinates to identify search results.

Regarding dependent claim 15, all of the particulars of claims 11 and 14 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 5.

Regarding dependent claim 16, all of the particulars of claims 11 and 14 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 6.

Regarding dependent claim 17, all of the particulars of claims 11, 14 and 16 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 7.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baidya in view of Zamansky et al. U.S. Patent No. 9,372,895 (hereinafter “Zamansky”).
Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  While Baidya at paragraphs [0043]-[0044] discloses a search engine utilizing user input keywords, Baidya does not disclose:
wherein a first match criterion of the match criteria associated with the one or more user-specified search terms or phrases identifies a first set of the one or more user-specified search terms or phrases as mandatory terms or phrases that must be present in the real-time Internet content for the match criteria to be satisfied.
In other words, Baidya does not disclose that the user-specified search terms or phrases are mandatory.
However, Zamansky at Column 1, Lines 29-36 teaches, search engine advanced searching methods including a user specifying required keywords.  More specifically, Zamansky in the above cited section teaches, “Search engines have long sought a ‘natural language’ method for accepting queries from users, but this is fraught with difficulties, and most sophisticated searchers forego the use of natural language interfaces in favor of so-called ‘advanced’ search methods. For example, on Google, the advanced search options permit a user to identify required keywords, keywords that identify results to be excluded, groups of keywords, one of which must appear in a result…”
Both the Baidya reference and the Zamansky reference, in the sections cited by the Examiner, are in the field of endeavor of user inputs in a search engine.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the user specified keywords input into a search engine as disclosed in Baidya with the search engine advanced searching methods of user specified required keywords taught in Zamansky to facilitate in presenting a user with relevant results (See Zamansky at Column 1, Lines 13-17).

Regarding dependent claim 9, all of the particulars of claims 1 and 8 have been addressed above.  While Baidya at paragraphs [0043]-[0044] discloses a search engine utilizing user input keywords, Baidya does not disclose:
wherein a second match criterion of the match criteria associated with the one or more user-specified search terms or phrases identifies a second set of the one or more user-specified search terms or phrases as ideal terms or phrases that are desired to be present but need not be present in the real-time Internet content for the match criterial to be satisfied.
In other words, Baidya does not disclose optional, not required, search terms or phrases.
However, Zamansky at Column 1, Lines 29-36 teaches a search engine with advanced search functions including a user specified required keywords.  Examiner is of the position that if a user entered required keywords, consistent with the teaching of Zamansky above, the remainder of the keywords not entered as required keywords would be optional keywords, or desired to be present but need not be present.

Regarding dependent claim 10, all of the particulars of claims 1 and 8-9 have been addressed above.  While Baidya at paragraphs [0043]-[0044] discloses a search engine utilizing user input keywords, Baidya does not disclose:
wherein a third match criterion of the match criteria associated with the one or more user-specified search terms or phrases identifies a third set of the one or more user-specified search terms or phrases as exclusionary terms or phrases that must not be present in the real-time Internet content for the match criteria to be satisfied.
In other words, Baidya does not disclose exclusionary search terms or phrases.
However, Zamansky at Column 1, Lines 29-36 teaches, search engine advanced searching methods including a user specifying keywords identifying results to be excluded.

Regarding dependent claim 18, all of the particulars of claim 11 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 8.

Regarding dependent claim 19, all of the particulars of claims 11 and 18 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 9.

Regarding dependent claim 20, all of the particulars of claims 11 and 18-19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY G GEMIGNANI/Examiner, Art Unit 2154